
	

113 S2166 IS: Treating Families Fairly Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2166
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mr. Manchin (for himself, Ms. Heitkamp, Ms. Landrieu, Mr. Warner, Mr. Begich, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify provisions relating to determinations of
			 full-time equivalent employees for purposes of the Patient Protection and
			 Affordable Care Act.
	
	
		1.Short title
			This Act may be cited as the
		  Treating Families Fairly Act.
		2.Determinations with respect to full-time equivalent employees(a)In generalSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:(F)Exemption of certain employeesIn determining the number of full-time employees of an employer for purposes of this section, an
			 employee that is covered under minimal essential coverage under an
			 eligible employer sponsored plan (as defined in section 5000A(f)(2)) as
			 the spouse or child of another employee who is employed by such employer
			 shall not be counted..(b)RegulationsThe Secretary of the Treasury shall promulgate regulations necessary to carry out the amendment
			 made by subsection (a), including providing guidance on the status of
			 employees that leave their present employer or have a family member leave
			 their
			 present employer after an exemption under such amendment has been
			 provided.
			
